DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 5 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated  by Karrasch et al (US 9,515,422) 
With regard to claim 1,  Karrasch et al disclose  module for a high-current plug and/or a high-current cable, comprising:
a coupling face (146) coupling to a shield (144), the coupling face is a contact face electrically contacting the shield;
an injection-molded element (112) on which the coupling face is disposed; and
an influencing device (112)  influencing an electromagnetic property of the shield, the
influencing device is embedded in the injection-molded element.

    PNG
    media_image1.png
    399
    770
    media_image1.png
    Greyscale

With regard to claim 5,  Karrasch et al disclose  the influencing device (112) is a metal plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Imahori et al (US 2015/0289420) or  Oka et al (US 2017/0263350) or Dunwoody et all (US 2015/0044909)   in view of Karrasch et al (US 9,515,422) or Yoshioka et al (US 8,480421)

With regard to claim 1 , Imahori et al disclose (Fig. 3) a module (1a) for a high-current plug (1)
and/or a high-current cable (11,12,13), comprising: a coupling face (15) coupling to a shield (10)
; and an influencing device (2) influencing an electromagnetic property of the shield.
the coupling face (15) is a contact face electrically contacting the shield 10) ; Instead of

member.para. 0021

With regard to claim 1 , Oka et al disclose a module (8) for a high-current plug (1) and/or a high-
current cable (2), comprising: a coupling face (81a) coupling to a shield (4) ; and an influencing
device (82, Fig. 6) influencing an electromagnetic property of the shield.
Oka et al do not disclose that a contact face electrically contacting the shield, since the coupling
face is insulative element.
Imahori disclose the coupling face (15) is a contact face electrically contacting the shield (10;
It would have been obvious to one having ordinary skill in the art at the time the invention was
made to electrically contact the shield, since it has been held to be within the general skill of a
worker in the art to select a known material on the basis of its suitability for the intended use as
a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 1 , Dunwoody et al disclose a module (8) for a high-current plug (14) and/or
a high-current cable (12), comprising: a coupling face (81a) coupling to a shield (28) ; and an
influencing device (42) influencing an electromagnetic property of the shield.
Karrasch et al disclose (Fig. 3) that , the influencing device (112) is embedded in the injection-molded element (102).

Yoshioka et al (US 8,480421) disclose (Fig. 3, 4) that , a method embedding  connector elements in the injection-molded element (17).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the
invention was made to organize the injection-molded element, as taught by Karrasch et al or Yoshioka, to ensure dependable functioning. to restrain bad influences such as 
With regard to claim 3 , Dunwoody et al disclose that the coupling face is the contact face
With regard to claim 6 , Dunwoody et al disclose that the influencing device
(42) influences a radiation property of the shield.
With regard to claim 7, Dunwoody et al disclose that at least a part of the
influencing device (82) is exchangeable.
With regard to claim 9, Dunwoody et al disclose a curve contacting the shield .
With regard to claim 10, Dunwoody et al disclose (Fig. 7, 8A, 8B; r.n. 8) that the coupling face or
the contact face are arranged in the curve.
With regard to claim 11, Dunwoody et al disclose that a first curve and a
second curve, the influencing device is arranged between the first curve and the second curve.
With regard to claim 12, Dunwoody et al disclose that a first curve and a
second curve, the influencing device extends from the first curve to the second curve.
With regard to claim 14, Dunwoody et al disclose a high-current plug, comprising: a module
including a coupling face coupling to a shield and an influencing device influencing
an electromagnetic property of the shield.
With regard to claim 15 , Dunwoody et al disclose the structure, as applied to cl. 1, which
influencing an electromagnetic compatibility of a high-current cable, comprising: fitting a
module influencing a shield current of a shield to the high-current cable.
With regard to claim 20,Imahori et al -Yoshioka et al disclose (Yoshioka et al) the module being pressed onto the shield 
With regard to claim 6 , Imahori et al disclose (Fig. 3) that the influencing device (2) influences a
radiation property of the shield.
With regard to claim 7, Imahori et al disclose (Fig. 3,4) that at least a part of the influencing
device (2) is exchangeable.

With regard to claim 16, Imahori et al disclose the influencing device is entirely embedded in the
injection-molded element.
With regard to claim 6 , Oka et al disclose (Fig. 6, 7, 8) that the influencing device (82)
influences a radiation property of the shield.
With regard to claim 7, Oka et al disclose (Fig. 6, 7, 8) that at least a part of the influencing
device (82) is exchangeable.
With regard to claim 9, Oka et al disclose a curve (Fig. 8b) contacting the shield (4).
With regard to claim 10, Oka et al disclose (Fig. 7, 8A, 8B; r.n. 8) that the coupling face or the
contact face are arranged in the curve.
With regard to claim 11, Oka et al disclose (Fig. 7, 8A, 8B; r.n. 8) that a first curve and a second
curve, the influencing device is arranged between the first curve and the second curve.
With regard to claim 12, Oka et al disclose (Fig. 7, 8A, 8B; r.n. 8) that a first curve and a second
curve, the influencing device extends from the first curve to the second curve.
With regard to claim 15 , Oka et al-Ilmahori et al disclose the structure, as applied to cl. 1, which
influencing an electromagnetic compatibility of a high-current cable, comprising: fitting a module
influencing a shield current of a shield to the high-current cable.
With regard to claim 17, Oka et al disclose (Fig. 2, 4)  an upper shell, a lower 
shell, and a plurality of sleeves (51,51, 51) arranged between the upper shell and the lower shell.

    PNG
    media_image2.png
    466
    694
    media_image2.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al in view of Marsh (US 8,932,079)
Marsh discloses   a high-current cable having
an external insulation (22)  , an inner insulation (18), the shield (20) arranged between the external insulation and the inner insulation, and an inner conductor (16)arranged within the inner insulation.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the cable, as taught by Marsh, to to optimize the cable’s functionality


With regard to claim 3 , Dunwoody et al disclose that the coupling face is the contact face
With regard to claim 6 , Dunwoody et al disclose (Fig. 6, 7, 8) that the influencing device

With regard to claim 7, Dunwoody et al disclose (Fig. 6, 7, 8) that at least a part of the
influencing device (82) is exchangeable.
With regard to claim 9, Dunwoody et al disclose a curve (Fig. 8b) contacting the shield (28).
With regard to claim 10, Dunwoody et al disclose (Fig. 7, 8A, 8B; r.n. 8) that the coupling face or
the contact face are arranged in the curve.
Claim(s) 1, 4,6,7,14, 15 is/are rejected under 35 U.S.C. 102 (a1/a2)as being anticipated by
Kochetov et al (US 2017/0194029)
With regard to claim 1 , Kochetov et al disclose (Fig. 5) a module (200) for a high-current plug
(226) and/or a high-current cable (202), comprising: a coupling face coupling to a shield (210,
218), ; and an influencing device ( C13, C23, R13, R23,influencing an electromagnetic property
of the shield, wherein the coupling face is a contact face (para. 0049) electrically contacting the
shield (para. 0049).
With regard to claim 4 , Kochetov et al disclose that the influencing device is a resistor, an
inductor, and/or a capacitor. ( Cl 3, C23, R13, R23,)
With regard to claim 6, Kochetov et al disclose that the influencing device influences a radiation
property of the shield.
With regard to claim 7 , Kochetov et al disclose that at least a part of the influencing device is
exchangeable.
With regard to claim 14, Kochetov et al disclose a high-current plug, comprising:
a module including a coupling face coupling to a shield and an influencing device influencing an
electromagnetic property of the shield.

With regard to claim 15 , Kochetov et al disclose the structure, as applied to cl. 1, which
influencing an electromagnetic compatibility of a high-current cable, comprising: fitting a
module influencing a shield current of a shield to the high-current cable.
s, 5, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al-
Imahor et al i in view of Karrasch et al (US 9,515,422)
With regard to claim 5 Karrasch et al disclose that the influencing device is a metal plate (112).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al in view of
British Document WO 94/05092 (inventor - Odley et al)
Odley et al disclose t (Fig. 2c)hat the influencing device is tunable (p. 8, lines 5-9).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the
invention was made to make the influencing device tunable, as taught by Odley et al, to tune.

Allowable Subject Matter
.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses : the module specifically arranged between the upper shell and the sleeves (cl. 18).

Response to Arguments
3. Applicant's arguments with respect to claim(s) 1-3 have been considered but are moot
because the new ground of rejection does not rely on any reference applied in the prior rejection
of record for any teaching or matter specifically challenged in the argument.
influence and vary influence range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                                                                                                       8/12/21